 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   MADIHA MINER,

 9                               Plaintiff,                  Case No. C19-847-JCC

10           v.                                              ORDER GRANTING MOTION TO
                                                             PROCEED IN FORMA PAUPERIS
11   KING COUNTY SUPERIOR COURT -
     JUVENILE,
12
                                 Defendant.
13

14           Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-

15   entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the

16   $400.00 filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is

17   GRANTED. Plaintiff shall note that leave to proceed as a pauper does not necessarily entitle

18   Plaintiff to a waiver of any other cost(s) of litigation.

19           The Clerk is directed to mail a copy of this Order to Plaintiff and to the Honorable John

20   C. Coughenour.

21           Dated this 5th day of June, 2019.


                                                             A
22

23                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge


     ORDER GRANTING MOTION TO PROCEED IN
     FORMA PAUPERIS - 1
